FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL HERNANDEZ-NAVARRO,                        No. 08-73895

               Petitioner,                       Agency No. A92-187-850

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Miguel Hernandez-Navarro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Hernandez-Navarro’s contention that he

qualifies for relief under former section 212(c), 8 U.S.C. § 1182(c) (repealed

1996), as an inadmissible, rather than a removable, alien because he failed to

exhaust this claim before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004); see also Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009)

(en banc) (when a petitioner files a brief before the BIA, the petitioner will “be

deemed to have exhausted only those issues he raised and argued in his brief before

the BIA”) (internal citations omitted).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     08-73895